Linda J. Johnson
Clapp, Peterson, Tiemessen,
  Thorsness & Johnson, LLC
711 H Street, Suite 620
Anchorage, Alaska 99501
(907) 272-9272 - phone
(907) 272-9586 - fax
usdc-anch-ntc@cplawak.com
Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

ELIZABETH BAKALAR,

       Plaintiff,

       v.

MICHAEL J. DUNLEAVY, in his individual and
official capacities; TUCKERMAN BABCOCK;
and the STATE OF ALASKA

       Defendants.                                      Case No. 3:19-cv-_______

                                   NOTICE OF REMOVAL

       COME NOW Defendants, Michael J. Dunleavy in his personal and individual

capacity, Tuckerman Babcock, and State of Alaska (Defendants), by and through their

attorneys, Clapp, Peterson, Tiemessen, Thorsness & Johnson, LLC, and hereby consent

and remove the state court action captioned Bakalar v. Dunleavy, Babcock and State of

Alaska, Case No. 3AN-19-04444CI filed in the Superior Court for the State of Alaska,

Third Judicial District at Anchorage, to the United States District Court for the District of

Alaska.

Notice of Removal
Bakalar v Dunleavy, et al., Case No. 3:19-cv-________
Page 1 of 5



            Case 3:19-cv-00025-JWS Document 1 Filed 02/06/19 Page 1 of 5
       Plaintiff alleges a claim under 28 U.S.C. §1983. Therefore removal is made

pursuant to 28 U.S.C. §1443, 28 U.S.C. §1446, 28 U.S.C. §1331, 28 U.S.C. §1367, and

28 U.S.C. §1441.

I.     THE REMOVED CASE

       On January 10, 2019 Plaintiff Elizabeth Bakalar filed this action against

Defendants in the Superior Court for the State of Alaska, Third Judicial District at

Anchorage, Case No. 3AN-19-04444CI.

       Plaintiff complains about employment issues, including allegations of a violation

of her U.S. Constitutional First Amendment right, brought under 28 U.S.C. §1983.

Plaintiff also alleges a violation of the Alaska Constitutional free speech right, and a

violation of the covenant of good faith and fair dealing. All the claims arise from the

same set of facts.

       The Complaint states that Plaintiff seeks recovery of the following damages:

       Injunctive relief;
       Declaratory judgment;
       Reinstatement, back pay, front pay, benefits, and incidental loss;
       Punitive damages against the individually named Defendants;
       Costs and attorney fees; and
       Any other relief.

II.    THE REMOVAL IS TIMELY

       A copy of the Complaint was filed in state court on January 10, 2019. The State

of Alaska and Governor Dunleavy in his professional capacity received a copy shortly



Notice of Removal
Bakalar v Dunleavy, et al., Case No. 3:19-cv-________
Page 2 of 5



          Case 3:19-cv-00025-JWS Document 1 Filed 02/06/19 Page 2 of 5
thereafter. The undersigned will accept service for individual plaintiffs. Consent has

been obtained from Governor Dunleavy in his individual capacity and Tuckerman

Babcock in his individual capacity, and they affirm, through their attorneys, that they do

not oppose the removal of the action to federal district court. Given that the complaint

was filed January 10, 2019, and 30 days has not yet elapsed, this removal is timely filed

within the 30 days after receipt of the Complaint. 28 U.S.C. §1446(b).

       Pursuant to 28 U.S.C. §§1443, 1441 and 1446, venue properly lies in the United

States District Court for the District of Alaska because Plaintiff alleges a civil right claim

under 28 U.S.C. §1983.

       Pursuant to 28 U.S.C. § 1446(a), copies of all documents served upon Defendants

in the state court action are attached hereto as Exhibit A.

       Pursuant to 28 U.S.C. § 1446(d) Defendants filed a written notice of this removal

with the Clerk of the Superior Court for the State of Alaska, Third Judicial District at

Anchorage. Copies of this Notice of Removal and the notice of filing this Notice of

Removal directed to the Clerk of the Superior Court for the State of Alaska, Third

Judicial District at Anchorage are also being served upon Plaintiff as required by 28

U.S.C. § 1446(d).




Notice of Removal
Bakalar v Dunleavy, et al., Case No. 3:19-cv-________
Page 3 of 5



          Case 3:19-cv-00025-JWS Document 1 Filed 02/06/19 Page 3 of 5
III.   REMOVAL IS PROPER BECAUSE THIS COURT HAS ORIGINAL
       SUBJECT MATTER JURISDICTION

       This suit is a civil action under which this Court has original jurisdiction pursuant

to the provisions of 28 U.S.C. §§1331, 1443 and 1441 because Plaintiff alleges a civil

rights claim under 28 U.S.C. §1983, which is federal question jurisdiction.

       28 U.S.C. §1443 authorizes the Court to accept removal of a state court civil

action when the claim arises under the U.S. Constitution or under federal laws. Id.

1443(c)(1)(A). 28 U.S.C. §1331 provides that “The district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States.”

       The Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367 over

Plaintiff’s two state law claims, which arise from the same set of operative facts as the

federal claim arises. The Court should exercise its supplemental jurisdiction in the

interest of judicial economy, convenience, fairness and comity. The state law claims are

not novel or complex issues of state law, they do not predominate over the federal claim,

there has been no state court action to date in this case, and no exceptional or compelling

reasons exist for the Court to refuse jurisdiction over the state law claims. Further, this is

a civil action seeking relief of more than $100,000, as noted by the requirements for

filing in State Superior Court.




Notice of Removal
Bakalar v Dunleavy, et al., Case No. 3:19-cv-________
Page 4 of 5



          Case 3:19-cv-00025-JWS Document 1 Filed 02/06/19 Page 4 of 5
         Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of Defendants’right to assert any defense or affirmative matter. No

answer has yet been filed in the state court.

IV.      CONCLUSION

         Defendants respectfully remove the state court action from the Superior Court for

the State of Alaska and the Court should accept and order the removal of all claims

against all parties.

         DATED at Anchorage, Alaska, this 6th day of February, 2019.

                                                        CLAPP, PETERSON, TIEMESSEN,
                                                        THORSNESS & JOHNSON, LLC
                                                        Attorneys for Defendant

                                                        By s/ Linda J. Johnson
                                                          Linda J. Johnson, ABA No. 8911070



CERTIFICATE OF SERVICE

I hereby certify that on this 6th day of February, 2019, a
copy of the foregoing document was served
via U.S. Mail on:

Stephen Koteff, Esq.
Joshua A. Decker, Esq.
ACLU of Alaska Foundation
1057 W. Fireweed Lane, Suite 207
Anchorage, AK 99503

By: s/ Linda J. Johnson




Notice of Removal
Bakalar v Dunleavy, et al., Case No. 3:19-cv-________
Page 5 of 5



            Case 3:19-cv-00025-JWS Document 1 Filed 02/06/19 Page 5 of 5
